Filed:  March 25, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
ROBERT W. BROWN, personal

representative of the estate 

of Leonore Brown; and ROBERT W.

BROWN,

			Petitioners on Review,

	v.


THOMAS M. HAUN, M.D., and

THOMAS M. HAUN, M.D., P.C.,

an Oregon corporation,

	Respondents on Review.


(CC 9410-06920; CA A90163; SC S43840)
	On review from the Court of Appeals.*


	Argued and submitted September 10, 1997.


	Kathryn H. Clarke, Portland, argued the cause and filed the
brief for petitioners on review.  With her on the brief was D.
Lawrence Wobbrock, Portland.


	Janet Schroer, Portland, argued the cause and filed the
brief for respondents on review.  With her on the brief were
Marjorie A. Speirs, and Hoffman, Hart & Wagner, Portland.


	Robert S. Sola and Brooks F. Cooper, Portland, filed a brief
for amicus curiae Oregon Trial Lawyers Association.


	Paul A. Cooney, of Cooney & Crew, P.C., Portland, filed a
brief for amicus curiae Oregon Medical Association.


	G. Kenneth Shiroishi and Kathryn M. Pratt, of Dunn, Carney,
Allen, Higgins & Tongue, Portland, filed a brief for amicus
curiae Oregon Association of Defense Counsel.


	Before Carson, Chief Justice, and Gillette, Durham, and
Kulongoski, Justices.**


	MEMORANDUM OPINION


	The decision of the Court of Appeals is affirmed by an
equally divided court.



	*Appeal from Multnomah County Circuit Court,

	 Donald H. Londer, Judge.

 144 Or App 245, 925 P2d 166 (1996).


    **Fadeley, J., retired January 31, 1998, and did not
participate in this decision; Graber, J., resigned March 31,
1998, and did not participate in this decision; Van Hoomissen,
J., did not participate in the consideration or decision of this
case.